        CASE 0:16-cr-00107-DWF-LIB Doc. 48 Filed 03/22/21 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


United States of America,                             Criminal No. 16-107 (DWF/LIB)

                    Plaintiff,

v.                                                                MEMORANDUM
                                                             OPINION AND ORDER
Francisco Javier Pena-Gutierrez,

                    Defendant.


Francisco Javier Pena-Gutierrez, Pro Se.

Thomas M. Hollenhorst, Assistant United States Attorneys, United States Attorney’s
Office, counsel for the Government.


                                   INTRODUCTION

      This matter is before the Court on Defendant Francisco Javier Pena-Gutierrez’s,

(“Pena-Gutierrez”) pro se motion for compassionate release in light of the COVID-19

pandemic. (Doc. No. 42 (“Motion”).)1 The United States of America (the “Government”)

opposes Pena-Gutierrez’s Motion.2 (Doc. No. 47.) For the reasons discussed below, the

Court respectfully denies Pena-Gutierrez’s Motion.


1
       Pena-Gutierrez cites both 18 U.S.C. § 3582(c)(1)(A)(i) (“Compassionate
Release”) and the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”),
Pub. L. No. 116-136, 134 Stat. 281 (2020), as grounds for his release. Therefore, the
Court construes Pena-Gutierrez’s Motion for relief under both the CARES Act and
Compassionate release. As discussed below, the Court finds that Pena-Gutierrez’s
Motion fails under either analysis.
2
      Pena-Gutierrez’s response to the Government’s opposition was due March 2,
2021. (Doc. No. 45.) He did not file a response.
        CASE 0:16-cr-00107-DWF-LIB Doc. 48 Filed 03/22/21 Page 2 of 11




                                    BACKGROUND

       On July 8, 2016, Pena-Gutierrez pled guilty to one count of Possession with Intent

to Distribute Cocaine and Methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(C). (Doc. Nos. 25, 26.) On November 4, 2016, this Court sentenced him to

144 months’ imprisonment to be followed by a 3-year term of supervised release. (Doc.

Nos. 40, 41.)

       Pena-Gutierrez is currently incarcerated at Rochester FMC in Rochester, MN with

an anticipated release date of June 5, 2026. Federal Bureau of Prisons, Inmate Locator,

https://www.bop.gov/inmateloc/ (last visited March 19, 2021). Rochester FMC reports no

active COVID-19 case among its inmates and one among its staff, 375 inmates and 57

staff who have recovered, and no inmate of staff deaths from the virus. Federal Bureau

of Prisons, COVID-19: Coronavirus, https://www.bop.gov/coronavirus/ (last visited

March 19, 2021). To date, the Bureau of Prisons (“BOP”) has performed 597 tests for

COVID-19 at Rochester FMC with 384 of them positive for the virus, and 1 test pending.

Id. Moreover, 273 staff and 72 inmates at the facility have been fully inoculated against

COVID-19. Id.

       Pena-Gutierrez, who is 58 years old, now moves for compassionate release on the

grounds that he is at increased risk of severe infection from COVID-19 because he is

overweight and has a history of non-metastatic thyroid cancer, hypothyroidism,

rheumatoid arthritis, an inguinal hernia that was repaired in 2019, and takes multiple




                                             2
        CASE 0:16-cr-00107-DWF-LIB Doc. 48 Filed 03/22/21 Page 3 of 11




medications, including methotrexate, that lower his immunity to COVID-19.3 (Motion

at 2; see also Doc. No. 46-3 (“Medical Records”) at 11-14, 16-17, 51-54, 62-63.) He also

expresses concern about his increased risk of contracting COVID-19 in a prison setting

and asserts that infection is inevitable unless he is released to his own residence to

provide his own protection.4 (Motion at 1-2.)

                                       DISCUSSION

I.     The CARES Act

       The First Step Act (“FSA”) was enacted into law on December 21, 2018. See Pub.

L. No. 115-391, 132 Stat. 5194. As relevant here, the First Step Act revised the

provisions for early release to halfway houses or home confinement that had been in

place under the Second Chance Act of 2007. See 18 U.S.C. § 3624(c)(1).

       In its previous form, Section 3624 authorized placement of prisoners into home

confinement, providing that the BOP may place a prisoner for 10 percent of the term of

his or her imprisonment or six months, whichever is shorter. 18 U.S.C. § 3624(c)(2).

Now, as amended, Section 3624 additionally provides that the BOP “shall, to the extent

practicable, place prisoners with lower risk levels and lower needs on home confinement

for the maximum amount of time permitted under this paragraph.” Id.; FSA § 602.

Notably, the FSA did not change 18 U.S.C. § 3624(c)(4), which states that “[n]othing in

3
      According to his Medical Records, Pena-Gutierrez’s body mass index fluctuates
between 26.0 to 26.9. (See Medical Records at 11, 16.)
4
      The record reflects that Pena-Gutierrez tested positive for COVID-19 on
January 4, 2021 and experienced symptoms, but largely recovered by January 14, 2021.
(Medical Records at 1, 23-26, 28, 30, 32-36, 38-48, 54.)


                                              3
         CASE 0:16-cr-00107-DWF-LIB Doc. 48 Filed 03/22/21 Page 4 of 11




this subsection shall be construed to limit or restrict the authority of the Director of the

[BOP] under section 3621,” which in turn provides that the BOP “shall designate the

place of the prisoner’s imprisonment.” 18 U.S.C. §§ 3624(c)(4), 3621(b).

       On April 3, 2020, former Attorney General William Barr exercised emergency

authority under Section 12003(b)(2) of the CARES Act to expand the group of inmates

who may be considered for home confinement given emergency conditions caused by the

COVID-19 virus and its effect on prison populations. The BOP immediately began

reviewing all inmates with COVID-19 risk factors, as described by the Centers for

Disease Control and Prevention, to determine which inmates are suitable candidates for

home confinement. Federal Bureau of Prisons, BOP Update on COVID-19 & Home

Confinement, www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp

(last visited March 19, 2021). To date, the BOP has transferred 23,000 inmates to home

confinement. Federal Bureau of Prisons, COVID-19: Coronavirus,

https://www.bop.gov/coronavirus/ (last visited March 19, 2021).

       As noted above, the BOP has exclusive authority to determine the placement of

prisoners. See 18 U.S.C. § 3624(c)(2). Neither the CARES Act nor the FSA alters this

authority. See United States v. James, Cr. No.15-255 (SRN), 2020 WL 1922568, at *2

(D. Minn. Apr 21, 2020); United States v. Kluge, Cr. No. 17-61 (DWF), 2020 WL

209287, at *4 (D. Minn. Jan 14, 2020); United States v. Roy, Cr. No. 15-303 (MJD), 2019

WL 6910069, at *1 (D. Minn. Dec. 19, 2019); Ward v. Bureau of Prisons, Civ. No. 3:19-

770-D-BN, 2019 WL 1930025, at *2 (N.D. Tex. Apr. 2, 2019), report and

recommendation adopted, Civ. No. 3:19-0770-D, 2019 WL 1924903 (N.D. Tex. Apr. 30,


                                               4
        CASE 0:16-cr-00107-DWF-LIB Doc. 48 Filed 03/22/21 Page 5 of 11




2019); see also Xiao v. La Tuna Fed. Corr. Inst., Civ. No. EP-19-97-KC, 2019 WL

1472889, at *3 (W.D. Tex. Apr. 3, 2019) (“The Attorney General—and by delegation the

BOP—has the exclusive authority and discretion to designate the place of an inmate’s

confinement.”).

       Courts have consistently held that placement questions are not reviewable. See,

e.g., 18 U.S.C. § 3621(b); United States v. Shields, Cr. No. 12-00410-BLF-1, 2019 WL

2359231, at *5 (N.D. Cal. June 4, 2019) (“The authority to determine [defendant’s]

placement for the remainder of his sentence is vested solely within the discretion of the

BOP.”); United States v. Parish, Cr. No. 14-166, 2016 WL 7441142, at *1 (E.D. La.

Dec. 27, 2016); Deffenbaugh v. Sullivan, Cr. No. 5:19-HC-2049-FL, 2019 WL 1779573,

at *2 (E.D.N.C. Apr. 23, 2019); Ward, 2019 WL 1930025, at *3 (extensive discussion);

Rizzolo v. Puentes, Civ. No. 119-00290SKOHC, 2019 WL 1229772, at *3 (E.D. Cal.

Mar. 15, 2019); United States v. Perez-Asencio, Cr. No. 18-3611-H, 2019 WL 626175,

at *4 (S.D. Cal. Feb. 14, 2019); United States v. Burkhart, Cr. No. 6:03-036-DCR, 2019

WL 615354, at *2 (E.D. Ky. Feb. 13, 2019); Parsons v. Howard, Civ. No. 3:18-1406,

2019 WL 469913, at *4 (M.D. Pa. Feb. 6, 2019); Burg v. Nicklin, Civ. No. EP-19-24-FM,

2019 WL 369153, at *3-4 (W.D. Tex. Jan. 29, 2019). Furthermore, “[i]t is well

established that prisoners do not have a constitutional right to placement in a particular

prison facility or place of confinement.” James, 2020 WL 1922568, at *5 (citing

Khdeer v. Paul, Civ. No. 18-2112 (ECT/BRT), 2018 WL 6919637, at *5 (D. Minn.

Nov. 29, 2018)).




                                             5
        CASE 0:16-cr-00107-DWF-LIB Doc. 48 Filed 03/22/21 Page 6 of 11




       In short, because release to home confinement is a placement decision, the Court

finds that it is solely within the BOP’s discretion to dictate. See 18 U.S.C. § 3624(c).

Accordingly, to the extent that Pena-Gutierrez seeks release to home confinement, the

Court respectfully denies his Motion because it lacks the authority to consider his request.

II.    Compassionate Release

       The First Step Act allows the Court to reduce a defendant’s term of imprisonment

if it finds that “extraordinary and compelling reasons warrant such a reduction.”

18 U.S.C. § 3582(c)(1)(A)(i). Such “extraordinary and compelling reasons” include

(1) medical conditions which diminish the ability of the defendant to provide self-care in

prison and from which he or she is not expected to recover, (2) age-related deterioration,

(3) family circumstances, and (4) other extraordinary and compelling reasons that exist

either separately or in combination with the previously described categories. U.S.S.G.

§ 1B1.13 (“Sent’g Comm’n Pol’y Statement” or “Statement”), cmt. n.1(a)(ii).5

       If “extraordinary and compelling reasons” exist, a reduction of sentence is

appropriate when “the defendant is not a danger to the safety of any other person or to the

5
       While the Statement refers only to motions filed by the Director of the BOP, the
Court construes the statutory command pursuant to § 3582(c)(1)(A)(ii) that any sentence
reduction be “consistent with applicable policy statements issued by the Sentencing
Commission” to mean that the Statement also applies to motions filed by defendants.
The Court acknowledges that there is ongoing litigation surrounding this issue and that
other courts have found that the Statement does not apply to motions initiated by a
defendant. See McCoy, 981 F.3d 271 at 281; United States v. Brooker, 976 F.3d 228 at
234 (2d Cir. 2020); United States v. Jones, 980 F.3d 1098 at 1110-11 (6th Cir. Nov. 20,
2020); United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. Nov. 20, 2020). The Court
also notes that the Eighth Circuit has not yet considered the issue. Here, even if the Court
were to exercise broader discretion, it would still find that Pena-Gutierrez’s
circumstances do not meet the demanding standard for compassionate release.


                                             6
         CASE 0:16-cr-00107-DWF-LIB Doc. 48 Filed 03/22/21 Page 7 of 11




community, as provided in 18 U.S.C. § 3142(g)” and “the reduction is consistent with

[the Sentencing Commission’s] policy statement.” Statement. The Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a) “to the extent they are

applicable.” 18 U.S.C. § 3582(c)(1)(A).

       Notwithstanding, a defendant may move for a sentence reduction only after

complying with an exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A). Specifically, a

defendant may move for a sentence reduction “[1] after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or [2] the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier . . . .”6 Id.

       The record reflects that Pena-Gutierrez requested compassionate release from the

warden at Rochester FMC on December 16, 2020. (Doc. No. 46-4 (“Request”).) The

warden did not respond to the Request.7 Because more than 30 days have passed since

Pena-Gutierrez’s Request, the Court finds that his Motion is properly before it.




6
        Although judicially created exhaustion requirements may sometimes be excused,
no exception applies to a statutory command such as that presented in Section
3582(c)(1)(A). See Ross v. Blake, 136 S. Ct. 1850, 855-57 (2016) (rejecting judicially
created “special circumstances” exception to the exhaustion requirement unambiguously
stated in the Prison Litigation Reform Act of 1995).
7
      Pena-Gutierrez submitted an initial request on May 28, 2020. (Doc. No. 42-3.)
On June 3, 2020, his initial request was denied for lack of specification. (Id.) On
December 16, 2020, counsel submitted a second request on Pena-Gutierrez’s behalf.
(Request.)


                                               7
        CASE 0:16-cr-00107-DWF-LIB Doc. 48 Filed 03/22/21 Page 8 of 11




       After a careful review of Pena-Gutierrez’s Motion and other documentation,

including his Medical Records, the Court finds that his circumstances do not meet the

demanding standard necessary for compassionate release. The Court recognizes that

Pena-Gutierrez’s use of methotrexate is a factor that places him at increased risk of

severe illness from COVID-19. See Centers for Disease Control and Prevention,

Coronavirus Disease: People with Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last visited March 19, 2021) (stating that persons who use

immunosuppressant drugs are at increased risk of severe infection from COVID-19). The

Court also recognizes that his body mass index may increase his risk as well. See id.

(stating that persons with a body mass index greater than 25 but less 30 might be at

increased risk for severe infection from COVID-19).8 Notwithstanding, the Court finds

that release is not warranted because there is no indication that either condition, alone or

in combination with the presence of COVID-19 in his facility, diminishes Pena-

Gutierrez’s ability to provide self-care or that Rochester FMC is unable to provide proper

medical care. See Statement, cmt. n.1(a)(ii).



8
        Although cancer is also listed as a possible risk factor for severe illness from
COVID-19, Pena-Gutierrez’s Medical Records do not reflect that he currently has cancer,
only that he previously had thyroid cancer. See Centers for Disease Control and
Prevention, Coronavirus Disease: People with Certain Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html (last visited March 19, 2021) (“[I]t is not known whether having
a history of cancer increases [one’s] risk.”). The Centers for Disease and Prevention does
not recognize Pena-Gutierrez’s other medical conditions as risk factors for severe illness
from COVID-19. See id.


                                              8
        CASE 0:16-cr-00107-DWF-LIB Doc. 48 Filed 03/22/21 Page 9 of 11




       Finally, the Court recognizes Pena-Gutierrez’s concern about contracting

COVID-19 in a prison setting, particularly after already having contracted the virus

once.9 Nevertheless, the Court finds this fear speculative and declines to grant release

based on a generalized fear of reinfection. See, e.g., United States v. Raia, 954 F.3d 594,

597 (3d Cir. 2020) (a generalized fear of contracting COVID-19 is an insufficiently

extraordinary and compelling reason to warrant release); United States v. Eberhart, 448

F. Supp. 3d 1086, 1090 (N.D. Cal. 2020) (same); see also United States v. Garcia, Cr.

No. 16-333, 2020 WL 4018223, at *2 (D. Minn. July 16, 2020) (declining to grant

compassionate release based on possibility of severe reinfection).

       It is truly unfortunate a number of inmates at Rochester FMC, including Pena-

Gutierrez, contracted COVID-19. It is promising that the facility currently has no active

cases of COVID-19 among its inmates and just one among its staff. Federal Bureau of

Prisons, COVID-19: Coronavirus, https://www.bop.gov/coronavirus/ (last visited

March 18, 2021). Moreover, Rochester FMC was able provide effective medical

treatment such that all inmates who contracted the virus successfully recovered. Id.

Rochester FMC also continues to employ measures to mitigate the spread of

COVID-19.10 It is also promising that BOP has successfully administered over 85,000


9
       The Centers for Disease and Prevention does not recognize prior COVID-19
infection as a risk factor for severe illness should a person contract the virus again. See
Centers for Disease Control and Prevention, Coronavirus Disease: People with Certain
Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited March 19, 2021)
10
      Effective March 13, 2020, the BOP required all of its facilities to implement a set
of measures “to mitigate the spread of the COVID-19” and “to ensure the continued

                                              9
        CASE 0:16-cr-00107-DWF-LIB Doc. 48 Filed 03/22/21 Page 10 of 11




doses of the COVID-19 vaccine to all staff and inmates who wish to receive it. Federal

Bureau of Prisons, COVID-19: Coronavirus, https://www.bop.gov/coronavirus/ (last

visited March 19, 2021). Sadly, until the vaccine is more widely available, some level of

continued spread is inevitable. In spite of the risk, the BOP must continue to carry out its

charge to incarcerate sentenced criminals to protect the public and any release must be

balanced against the danger it poses to society.

       Here, the Court finds that even if Pena-Gutierrez did present an extraordinary and

compelling reason, release is not appropriate because the Court cannot conclude that

Pena-Gutierrez does not pose a danger to the safety of the community.11 (See, e.g., PSR

¶¶ 6, 21, 36-37, 53.) Likewise, the Court finds that the § 3553(a) sentencing factors

weigh strongly against release. Specifically, the Court finds that such a significant



effective operation of the federal prison system.” See Federal Bureau of Prisons, BOP
COVID-19 Action Plan, https://www.bop.gov/resources/news/20200313_covid-19.jsp
(last visited March 19, 2021). Those steps include limiting visits and internal movement,
increased hygiene measures, screening of both staff and inmates and virtual legal visits.
See Federal Bureau of Prisons, BOP Modified Operations,
https://www.bop.gov/coronavirus/covid19_status.jsp (last visited March 19, 2021). The
BOP periodically updates its Plan and is currently in Phase Nine. Federal Bureau of
Prisons, Coronavirus (COVID-19) Phase Nine Action Plan, https://prisonology.com/wp-
content/uploads/2020/08/COVID-19-Phase-9-COVID-Action-Plan.pdf (last visited
March 19, 2021).

        The BOP is also exercising greater authority to designate inmates for home
confinement. Federal Bureau of Prisons, COVID-19: Coronavirus,
https://www.bop.gov/coronavirus/ (last visited March 18, 2021). Since March 2020, the
BOP has transferred 23,000 inmates to home confinement. Id.
11
        The Court cannot overlook the nature and means of Pena-Gutierrez’s offense
conduct to conclude that he does not pose a danger to public safety after serving less than
half of his sentence. (See Presentence Investigation Report ¶¶ 7-16.)


                                            10
        CASE 0:16-cr-00107-DWF-LIB Doc. 48 Filed 03/22/21 Page 11 of 11




sentence reduction would not adequately address the seriousness of the charges of Pena-

Gutierrez’s conviction, promote respect for the law or provide a just punishment.

                                     CONCLUSION

       For the reasons set forth above, the Court finds that Pena-Gutierrez fails to present

an extraordinary and compelling reason to warrant compassionate release. The Court

also finds that release is not appropriate because it cannot conclude that Pena-Gutierrez

poses no danger to the safety of the community and because the § 3553(a) factors weigh

against release.

                                         ORDER

       Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that Defendant Francisco Javier Pena-Gutierrez’s pro se

motion for compassionate release in light of the COVID-19 pandemic (Doc. No. [42]) is

respectfully DENIED.


Dated: March 22, 2021                     s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge




                                            11
